Reasons for Allowance
Claims 1, 3-15 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious an insect trap as claimed in detail, especially the features of a first streamlined inner surface disposed between the front surface and the back surface of the body and having i) an upper portion extending from a top of the duct to a portion of the duct that is located below a rotation center of the fan and ii) a lower portion located below the upper portion, wherein the upper portion of the first streamlined inner surface has a curved shape to change a direction of the air taken into the body through the suction portion toward an insect net (claim 1), or at least one streamlined guide vane disposed inside the body to be located at a predetermined distance from the first streamlined inner surface and having a curved shape extending in the downward direction from the portion of the duct that is below the rotation center of the fan toward the insect net (claim 15).
Bertani (US 6871445) in view of Lee et al. (US 2016/0174539) teaches a similar insect trap as the claimed invention. However, Bertani in view of Lee et al. lacks a first streamlined inner surface disposed between the front surface and the back surface of the body and having i) an upper portion extending from a top of the duct to a portion of the duct that is located below a rotation center of the fan and ii) a lower portion located below the upper portion, wherein the upper portion of the first streamlined inner surface has a curved shape to change a direction of the air taken into the body through the suction portion toward an insect net (claim 1). Similarly, Bertani (US 6871445) in view of Lee et al. (US 2016/0174539) and Rector (US 1807550) teaches a similar insect trap as . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643